Exhibit 10.1


AMENDMENT NO. 2
TO THE
BLUCORA, INC. 2016 EQUITY INDUCEMENT PLAN


(Effective as of May 24, 2018)


This Amendment No. 2 to the Blucora, Inc. 2016 Equity Inducement Plan (this
“Amendment”), is adopted by action of the Board of Directors (the “Board”) of
Blucora, Inc., a Delaware corporation (the “Company”) to be effective as of the
date set forth above. Terms used in this Amendment with initial capital letters
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Blucora, Inc. 2016 Equity Inducement Plan (the “Inducement Plan”).


WHEREAS, Section 16.1 of the Inducement Plan permits the Board to amend the
Inducement Plan at any time;


WHEREAS, in order to have a consistent share usage application under the
Inducement Plan with the Blucora, Inc. 2015 Incentive Plan, as amended and
restated (the “2015 Incentive Plan”), and the Blucora, Inc. 2018 Long-Term
Incentive Plan, which has been approved by the Board and submitted to
stockholders for approval at the 2018 Annual Meeting of Stockholders and will
replace the 2015 Incentive Plan if approved by the Company’s stockholders, the
Board desires to amend the Inducement Plan to incorporate a substantially
similar fungible share provision; and


WHEREAS, as of the date hereof, the Board resolved that this Amendment be
adopted and that the Inducement Plan be amended as set forth herein.


NOW, THEREFORE, in accordance with Section 16.1 of the Inducement Plan, the
Company hereby amends the Inducement Plan as follows:


1.Section 4 of the Inducement Plan is hereby amended by adding the following new
Section 4.3 to the end of Section 4:


4.3    Fungible Share Provision


The aggregate number of shares of Common Stock available for issuance under the
Plan shall be reduced by 2.0 shares for each share delivered in settlement of
Awards other than Options or SARs and one share for each share delivered in
settlement of Options or SARs. Any shares of Common Stock that again become
available for issuance under the Plan pursuant to Section 4.2 shall be added
back to the Plan as 2.0 shares if such shares were subject to Awards other than
Options or SARs and one share if such shares were subject to Options or SARs.







--------------------------------------------------------------------------------







2.Except as expressly amended by this Amendment, the Inducement Plan shall
continue in full force and effect in accordance with the provisions thereof.


* * * * * * * *









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above, pursuant to prior action taken by the Board.




BLUCORA, INC.


 
 
 
 
By:
/s/ John S. Clendening
 
Name:
John S. Clendening
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



                        











